Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 19 November 2020.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10,12, 14-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Krishnan (US Pat No. 10,127,234)
As pre claim [1, 8, 15, 16, 17] a method for determining a strategy for data placement within a Solid State Drive (SSD) (see COL 3 LINES 30-40), comprising:
acquiring an optimization target (see COL 11 LINES 25-30) and a first workload metric data that is pre-collected for a time period (see COL 11 LINES 40-42);
selecting a machine learning model and a training data strategy according to the optimization target (see COL 11 LINES 15-40 and 50-55);
selecting a feature data from the first workload metric data according to the selected training data strategy, and training the selected machine learning model based on the selected feature data (see COL 11 LINES 55-60); and
determining, in each subsequent predicting time, a strategy for data placement for a predicting time period corresponding to the predicting time according to the first workload metric data for the time period and a second workload metric data that is collected in the predicting time by using the trained machine learning model (see COL 12 LINES 25-25).
As per claim [2, 9], the method of claim 1, wherein the determining the strategy for the data placement in the predicting time period corresponding to the predicting time comprises:
predicting an IO pattern according to the first workload metric data for the time period and a third workload metric data that is collected in a current predicting time by using the trained machine learning model (see COL 4 LINES 25-30);
determining the strategy for the data placement in the predicting time period corresponding to the current predicting time according to the predicted IO pattern (see COL 4 LINES 20-25).
As per claim [3, 10], the method of claim 2, 
wherein a type of the IO pattern comprises at least a read-intensive IO pattern, a write-intensive IO pattern, a data-hotness-degree IO pattern, a sequential-write IO pattern, and a random-write IO pattern (see COL 4 LINES 1-10).
As per claim [5, 12] the method of claim 1, 
wherein the optimization target comprises at least one of write performance, NAND flash life, or read latency (see COL 6 LINES 25-30)
As per claim [7, 14], the method of claim 1, further comprising:
updating the time period and acquiring a third workload metric data for the updated time period, based on a change of the optimization target being detected (see FIG 2: 272);
 re-selecting the machine learning model and the training data strategy according to the changed optimization target (see FIG 2: 220)); and 
re-selecting the feature data from the third workload metric data for the updated time period according to the re-selected training data strategy, to re-train the re-selected machine learning mode, so as to determine the strategy for the data placement by using the re-trained machine learning mode in each subsequent predicting time (see FIG 2: 152).
As per claim 18, the SSD of claim 16, wherein the processor is further configured to 
write data based on the determined strategy for data placement (see COL 16 LINES 55-60)
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6,13  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Krishnan (US Pat No. 10,127,234) in view of Franceschini (US PG PUB No. 2014/0359197).
 As per claim [6, 13], the method of claim 5, wherein the selecting the machine learning model and the training data strategy according to the optimization target comprises:
selecting the training data strategy for write performance optimization (see COL 20 LINES 30-35)  based on the optimization target being the write performance, wherein, according to the training data strategy for write performance optimization, at least one of IO size, IO count, IO access interval, or write amplification factor is 
selecting the training data strategy for read latency optimization (see COL 20 LINES 30-35)  based on the preset optimization target being the read latency, wherein, according to the training data strategy for read latency optimization, at least one of IO size, IO count, or read latency is selected as the feature data for training from the first workload metric data (see COL 9 LINES 1-10: “latency”).
However, Krishanan does not expressly disclose but in the same field of endeavor Franceschini discloses 
selecting the training data strategy for NAND flash life optimization  based on the preset optimization target being the NAND flash life, wherein, according to the training data strategy for NAND flash life optimization , at least a block erasure count is selected as the feature data for training from the first workload metric data (see Franceschini [0050], Table 1: “Block Erase”); and
It would have been obvious to modify Krishanan to further selecting training data strategy for NAND flash life optimization as taught by Franceschini (see Franceschini [0007])
The suggestion/motivation for doing so would have been for the benefit of maximizing long term reward for a flash type storage  (see Franceschini [0007])
Therefore it would have been obvious to modify Krishanan to further optimize data strategy for a NAND flash life optimization based on block erasure count as taught by Franceschini for the benefit of maximizing long term reward to arrive at the invention as specified in the claims. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137